Citation Nr: 1004528	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-23 042	)	DATE
	)
	)



THE ISSUE

Whether the November 8, 2007 decision of the Board of  
Veterans' Appeals (Board) that denied entitlement to service 
connection for a right shoulder disability and for 
degenerative disease, lumbar and lower thoracic spine should 
be revised or reversed on the grounds of clear and 
unmistakable error (CUE).



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel




INTRODUCTION

The moving party had duty in the Army National Guard from 
June 1981 to September 1987. During this time he served on 
active duty for training for several periods from September 
1981 through June 1985.

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on the motion of the moving party, 
received in July 2008, in which he alleges CUE in a November 
8, 2007 Board decision that denied his claims for service 
connection for a right shoulder disability and for 
degenerative disease, lumbar and lower thoracic spine.  


FINDINGS OF FACT

1.  In a November 8, 2007 decision, the Board denied service 
connection for a right shoulder disability and for 
degenerative disease, lumbar and lower thoracic spine.

2.  The moving party has failed to clearly and specifically 
set forth any alleged errors of fact or law in the November 
8, 2007 Board decision, the legal or factual basis of such 
allegations, and why the result would have been manifestly 
different but for the alleged error.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(b) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), became effective on November 9, 2000.  
Implementing regulations were created and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The VCAA 
redefined VA's duty to assist a Veteran in the development 
of a claim.  However, the United States Court of Appeals for 
Veterans Claims (Court) has held that the VCAA does not 
apply to claims of clear and unmistakable error in prior 
final Board decisions.  Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc).

A motion for revision of a Board decision based on clear and 
unmistakable error must set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Nonspecific 
allegations of failure to follow regulations or failure to  
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy this 
requirement.  Motions which fail to comply with the  
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling.  38 C.F.R. § 20.1404(b)  
(2009).

In the implementing regulation, CUE is defined as a very 
specific and rare kind of error, of fact or law, that when 
called to the attention of later reviewers compels the  
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

A determination of CUE in a prior Board decision must be  
based on the record and the law that existed when that  
decision was made.  38 C.F.R. § 20.1403(b)(1).  To warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not  
absolutely clear that a different result would have ensued, 
the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c). 

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) The Secretary's failure 
to fulfill the duty to assist.  (3) A disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 
20.1403(d).   CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in 
the interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e).

In other cases prior to promulgation of this regulation, the 
U. S. Court of Appeals for Veterans Claims (Court) has 
defined CUE as an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).

The Court has also held that a finding that there was such 
error "must be based on the record and the law that existed 
at the time of the prior . . . decision."  Russell v.  
Derwinski, 3 Vet. App. 310, 313-14 (1992).  Subsequently 
developed evidence may not be considered in determining 
whether error existed in the prior decision.  Porter v.  
Brown, 5 Vet. App. 233, 235-36 (1993).

The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one that would have manifestly 
changed the outcome at the time that it was made.  Kinnaman  
v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of  
error, of fact or of law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo v. 
Brown,  6 Vet. App. 40, 43 (1993).

In the November 2007 decision, the Board denied the moving 
party's claim for service connection for a right shoulder 
disability because no current right shoulder disability was 
demonstrated.  The Board denied the claim for service 
connection for degenerative disease, lumbar and lower 
thoracic spine because the moving party was not shown to 
have manifested degenerative joint disease in the lumbar or 
lower thoracic spine on active duty for training or for many 
years thereafter, and there was no etiological relationship 
between any current disability of the lumbar or thoracic 
spine and active duty for training.

In his July 2008 motion for revision of the Board's November 
2007 decision on the basis of CUE, the moving party stated 
that he sustained a right shoulder injury in service, which 
still caused him pain, but he did not further elaborate.  He 
additionally stated that he was in an automobile accident in 
1985, which resulted in several injuries.  He also stated 
that from the type of training he was physically put 
through, where he had to use his back and hit the ground, 
that this caused a lot of problems to his back.  Based on 
the moving party's statements, it is not entirely clear what 
precisely he feels is the "error" that the Board has 
committed in the decision at issue, as there are no specific 
allegations of error of fact or law in the Board's decision.  
Instead, these statements, at most, express disagreement as 
to how the facts were weighed or evaluated or express 
general, non-specific allegations of error in applying the 
regulations in existence at the time of the decisions in 
question.  Moreover, the statements of the moving party, in 
essence, are merely restated assertions previously made by 
him in written contentions of record at the time of the 
November 2007 Board decision in question.  Such assertions 
are an insufficient basis to meet the pleading requirements 
of 38 C.F.R. § 20.1404(b).  

Hence, the moving party has failed to allege any specific 
error of fact or law in the Board's November 2007 decision, 
the factual or legal basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  Because the moving party's motion fails to 
comply with the requirements set forth in 38 C.F.R. § 
20.1404(b) (2009), the motion is dismissed without 
prejudice. 


						
				
	(CONTINUED ON NEXT PAGE)




ORDER

The motion for revision of the Board's November 2007 
decision on the basis of CUE is dismissed without prejudice 
to refiling. 


                       
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(b) (2009) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2009).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.


